

117 SRES 264 IS: Recognizing the importance of protecting freedom of speech, thought, and expression.
U.S. Senate
2021-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 264IN THE SENATE OF THE UNITED STATESJune 9, 2021Mrs. Blackburn (for herself, Ms. Lummis, Mr. Braun, Mr. Cramer, Mrs. Hyde-Smith, and Mr. Tillis) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the importance of protecting freedom of speech, thought, and expression.Whereas freedom of speech is one of the most basic values of the United States;Whereas the ability of all people of the United States to speak, protest, and express their opinions publicly is central to the democratic process and to a free society;Whereas the principles of the freedom of speech and the freedom of expression are under attack by people with the desire and means to suppress opinions that those people regard as offensive or contrary to prevailing dogmas;Whereas efforts to stifle debate and silence dissenters are compounded by cancel culture, a movement to impose severe social and economic sanctions on those who express unpopular opinions;Whereas the freedom of speech should not be dictated by the majority, nor should it be restricted to the freedom to discuss uncontroversial topics;Whereas the freedom of speech includes the freedom to express views that are unpopular, controversial, and even offensive;Whereas these attacks on the freedom of speech have resulted in a chilling effect on free expression and created fear of social, economic, and deadly retaliation;Whereas the stifling of free expression and the resulting fear has exacerbated social tensions and divided the people of the United States;Whereas, in January 2018, a student at Liberty High School in Oregon was suspended for wearing a shirt that supported President Donald Trump;Whereas, in January 2018, authorities from the People’s Republic of China pressured Marriot International to fire an employee for using the company’s social media account to like a Twitter post from a Tibetan separatist group;Whereas, in July 2018, the People’s Republic of China pressured airline companies from the United States to alter their websites to recognize the country’s claim to the island of Taiwan;Whereas, in October 2019, Blizzard Entertainment temporarily banned Ng Wai Chung from their esports tournament for wearing a mask supporting protests in Hong Kong;Whereas, in October 2019, Blizzard Entertainment temporarily banned an American University esports team from their competition for displaying a sign critical of the company and supporting protests in Hong Kong;Whereas, in October 2019, authorities in the People’s Republic of China pressured Daryl Morey, the general manager of the Houston Rockets basketball team, to apologize for expressing support on Twitter for protests in Hong Kong;Whereas, in September 2020, the University of Southern California placed Professor Greg Patton on leave after explaining a word in the Mandarin language that is pronounced similarly to an offensive word in English during his lecture;Whereas, in December 2020, opinion editor Adam Rubenstein resigned from the New York Times 6 months after he faced backlash from the staff of the New York Times for editing an opinion piece by Senator Tom Cotton of Arkansas; andWhereas, in February 2021, Lucasfilm fired actress Gina Carano after she authored a social media post calling on people not to hate their neighbors for their political views: Now, therefore, be itThat the Senate recognizes that freedom of expression and freedom of speech are sacred ideals of the United States and should protect the freedom to peacefully express thoughts and opinions without fear. 